Title: To George Washington from John Parke Custis, 10 June 1776
From: Custis, John Parke
To: Washington, George



Hond Sir
Mount Airy June 10th 1776

Your Favor of the 4th inst. which came to Hand last Saturday, gave Me the sincerest pleasure: to hear; that my dearest Mother had gone through the Smalpox so favorably, I do with the most filial Affection congratulate you both on this Happy Event, as She can now attend you to any Part of the Continent with pleasure, unsullied by the Apprehensions of that Disorder; and whose Presence will alleviate the Care and Anxiety which public Transactions may occasion. this Consideration has added much

to the pleasure I feel on this Occasion, as your Happiness when together will be much greater than when you are apart.
I am extremely desireous (but I am at Loss for Words sufficiently expressive) to return you Thanks for your parental Care which on all Occasions you have shewn for Me. It pleased the Almighty to deprive me at a very early Period of Life of my Father, but I can not sufficiently adore His Goodness in sending Me so good a Guardian as you Sir; Few have experience’d such Care and Attention from real Parents as I have done. He best deserves the Name of Father who acts the Part of one. I first was taught to call you by that Name, my tender years unsusceptible of the Loss I had sustaind knew not the contrary; your Goodness (if others had not told Me) would always have prevented Me from knowing, I had lost a Parent—I shall always look upon you in this Light, and must intreat you to continue your wholesome Advice and reprimands whenever you see Occasion. I promise you they shall not be thrown away upon Me, but on the contrary be thankfully receiv’d and strictly attended to; I often wish’d to thank you personally, but my resolution fail’d Me; I thought I cou’d more strongly express my Gratitude in this Manner, but my slender Capacity cannot afford Words expressive enough to convey the high Idea I entertain of the many Obligations I have receiv’d from you. This you may depend on; I shall with the greatest Eagerness seize every Opportunity of testifying that sincere regard & Love I bear you; in which Nelly begs Leave to join Me. I am Hond Sir, with wishing you Success in all yr Undertakings, your most Affecte & much Oblidged

John Parke Custis


The Family present their Compts.

